 454DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDP*I*E Nationwide and Patrick N. Clement. Case30-CA-8074December 20, 1989SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn September 30, 1988, Administrative LawJudge Donald R Holley issued the attached sup-plemental decision The General Counsel and theCharging Party filed exceptions and supportingbriefs, the Respondent filed cross-exceptions and asupporting brief, and the Respondent and the Gen-_eral Counsel filed answering briefsThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions as modified, and to issue the Order asset forth belowThe judge recommended that the gross backpayowed to discnminatee Patnck Clement be offsetbeginning July 11, 1985, by the $407 per week thathe would have earned if he had not been dis-charged by interim employer Aurora Fast FreightWe find merit in the General Counsel's and theCharging Party's exceptions to the judge's conclu-sion that the Aurora discharge constituted a willfulloss of earnings justifying a continuing offset fromClement's gross backpayAfter a period of unemployment, Clement washired by Aurora as a driver on March 29, 1985 Afew months later, on July 11, Aurora's presidentdischarged Clement by letter, which stated as fol-lowsOn July 10, 1985, you were instructed toreturn to Milwaukee with Tractor Number 3You refused to take that tractor and proceededto take a tractor that you knew had mechani-cal problems On the trip back to Milwaukeeyou broke down for five hours If you had re-turned with the tractor you were instructed totake we would not have had the cost of thebreakdown as well as the delay of the freightWe cannot afford to have people not doingwhat they are instructed to do You arehereby discharged effective July 11, 1985As the judge more fully details, Clement activelysought reemployment and subsequently worked forthree employers for various periods of time until hewas reinstated by the Respondent on July 9, 1987The only evidence concerning Clement's dis-charge from Aurora consists of the letter quotedabove No witness from Aurora was called to testi-297 NLRB No 66fy, and Clement's testimony on the issue was limit-ed to an acknowledgment that Aurora dischargedhim and that he received the letter setting forthAurora's allegations in support of the terminationClement was not asked to provide his own accountof the incident in questionThe judge concluded that the Respondent, by in-troducing the letter in evidence, had establishedthat Clement was discharged for insubordinate con-duct The judge held that Clement's terminationconstituted a willful loss of earnings Relying onKnickerbocker Plastic Co 1 and KSLM-AM & KSD-FM,2 the judge found that Clement's projectedearnings at Aurora should be offset against grossbackpay throughout the remaining backpay periodunless, on a quarterly basis, Clement earned morethan he would have earned if he had retained hisjob at Aurora The judge therefore applied a quar-terly offset of $5291 (Clement's Aurora wages) tothe gross backpay owed by the Respondent TheAurora offset reduced Clement's total backpayfigure from $102,117 46 to $77,959 72, plus interestWe are not convinced that Clement's terminationcan reasonably be equated with willful loss of earn-ings, given the particular circumstances before usKnickerbocker and KSLM-AM, supra, involvedclaimants who voluntarily quit their interim em-ployment for personal reasons unrelated to secur-ing other employment or to alleged difficultieswith the interim job that might reasonably be con-sidered justifiable cause for quitting By contrast,there is no evidence that Clement engaged in mis-conduct at Aurora that could reasonably be con-strued as a willful loss of earningsThe Board has consistently held that dischargefrom interim employment, without more, is insuffi-cient to constitute willful loss of employment war-ranting an earnings offset subsequent to the termi-nation date 3 Although we recognize that dis-charge for cause from interim employment mayunder some circumstances mitigate an employer'sbackpay obligation,4 we find that the evidence inthe present case•a letter that constitutes hearsayas to the truth of matters alleged in it•falls wellshort of establishing that Clement engaged in delib-erate or gross misconduct constituting willful lossof earnings, and that reduction of the Respondent'sbackpay liability because of Clement's dischargefrom Aurora is therefore unjustified 51 132 NLRB 1209 (1961)2 275 NLRB 1342 (1985)'Sylvan Manor Health Care Center, 270 NLRB 72, 75 (1984), Mid-America Machinery Co. 258 NLRB 316, 319 (1981), affd 718 F 2d 1104(7th Cif 1983)4 Newport News Shipbuilding, 278 NLRB 1030 at fn 1(1986)5 See Mid-America Machinery Co, supra at 319 (business records statingcause of discharge found insufficient evidence to show employee had notexercised due diligence to retain his employment with interim employer) P*I*E NATIONWIDE455It is true, as our dissenting colleague points out,that unobjected-to hearsay evidence can be admit-ted into evidence and "give[n] such weight as itsinherent quality justifies" Alvin J Bart & Go, 236NLRB 242 (1978), quoted in Grace Fashions, 283NLRB 842, 845 (1987), enfd mem 841 F 2d 1119(3d Cir 1988), on which the dissent relies But, wecannot, as he appears to conclude, find that thehearsay evidence in this case possesses "inherentquality" and is entitled to substantial probativeweight On the contrary, we accord little weight tothe letter of discharge and find that it alone is farfrom sufficient to satisfy the Respondent's burdenof proving .that Clement incurred a willful loss ofearningsIn this regard, we find that the hearsay evidencein this case is unlike that considered in Bart andGrace In Bart, the Board found that the judgeproperly relied on two sworn statements given byan individual to a Board agent to the extent theycontradicted his testimony at the hearing Thestatements discussed in Bart were of such high evi-dentiary value that the Board stated that they werearguably not even hearsay, as they were givenunder oath and the declarant was subject to cross-examination at the hearing concerning them Simi-larly, in Grace, the judge found, with Board ap-proval, that certain testimony of a witness was nothearsay because the testimony concerned state-ments made to the witness' agent Alternatively, ifhearsay, the testimony in Grace was found to beentitled to probative weight Here, in contrast, thestatements in the letter of discharge were not madeunder oath, the declarant did not appear at thehearing and thus was not subject to cross-examina-tion, and the statements were not made to an agentof a witness Nor do the allegations in the letter ofdischarge contain any other circumstantial indica-tion of trustworthiness Rather, the Aurora letter ofdischarge is nothing more than what it appears tobe, namely, an interim employer's self-serving andunexamined assertions as to why it dischargedClement The Board has found a respondent's hear-say evidence insufficient to prove its affirmativedefense of a discharge for cause, Jennings & Webb,Inc , 288 NLRB 682 fn 3 (1988), enfd mem 875F 2d 315 (4th Cir 1989), and we see no reason toreach a different result in considering the hearsayevidence the Respondent offered in support of itsaffirmative defense in the instant case After all, theRespondent's burden here was to establish "factswhich would mitigate [its] liability," NLRB vBrown & Root, 311 F 2d 447, 454 (8th Cir 1963)(emphasis added), not mere assertionsAccordingly, our Order restores $24,157 74 thatthe judge incorrectly offset from Clement's back-pay, a recalculation that produces a total backpayfigure of $102,117 46ORDERThe National Labor Relations Board orders thatthe Respondent, P*I*E Nationwide, Franklin, Wis-consin, its officers, agents, successors, and assigns,shall pay to Patrick Clement the sum of$102,117 46, plus interest computed in the mannerprescribed in New Horizons for the Retarded,6 lesstax withholding required by Federal and state law,and by paying the Teamsters Central States Pen-sion Fund the sum of $11,603MEMBER DEVANEY, dissenting in partI join my colleagues in all respects except that Iagree with the judge that Clement's discharge frominterim employer Aurora Fast Freight constituted awillful loss of earnings Clement's July 11, 1985letter of discharge from Aurora stated, in sub-stance, that Clement refused to take tractor number3 and instead took another tractor that he knewhad mechanical problems, thereby incurring thecost of a breakdown and delaying the delivery offreight The Respondent's introduction of this letterestablished a prima facie case•which was not re-butted by the General Counsel•that Clement wasdischarged from Aurora for insubordination 1 In6 283 NLRB 1173 (1987)'Although my colleagues emphasize the hearsay nature of the letter,the letter was introduced into evidence at the hearing without objection,and thus the judge was entitled to give it whatever probative weight Itdeserved Cf Grace Fashions, 283 NLRB 842, 845 (1987), enfd mem 841F 2d 1119 (3d Cif 1988) In this regard, I note that during cross-examina-tion Clement did not dispute the facts set forth in the letterClement s letter of discharge is more probative than the hearsay evi-dence found to be of little weight in Mid-America Machinery Go, 258NLRB 316, 319 (1981), and Jennings & Webb Inc , 288 NLRB 862 fn 3(1988), enfd mem 875 F 2d 315 (4th Or 1989), cited by the majority InMid-America Machinery, the respondent sought to prove a willful loss ofinterim employment by offering into evidence warning notices and a termination record from the interim employer stating as reasons for Swag-gerty's discharge, absenteeism, poor quality of work and bad attitude"and Drunk and Disorderly' In finding that the respondent did not meetits burden of proof, the judge relied on the facts that there was no testi-mony as to whether the conclusionary statements' listed on the formswere true, and that Swaggerty denied that he had been drinking In Jen-nings & Webb, the Board rejected the respondent srdefense that Armen-trout was discharged for cause on the grounds that the respondent's testi-mony regarding the discharge was hearsay, the respondent never confronted Armentrout with these allegations, and the respondent never of-fered any specifics in support of its assertion Additionally, as found bythe judge, the respondent presented conflicting testimony as to the rea-sons for the discharge, and Armentrout denied that he had been drinking288 NLRB at 687In contrast to the conclusory statements in Mid-America Machinery andJennings & Webb, above, Clement's letter of discharge is specific as totime, place, and conduct Further, Clement acknowledged receipt of theletter Unlike the situation in Mid-America Machinery, Clement, unlikediscnininatee Swaggerty there, did not deny the statements in the letterUnder the circumstances, including Clement s failure to dispute the factsset forth, I find that the letter is sufficient to establish that Clement wasdischarged for insubordination from Aurora 456DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmy view, a discharge for insubordination consti-tutes gross misconduct, and is a basis for reducingbackpay Cf Newport News Shipbuilding, 278NLRB 1030 fn 1 (1986)My colleagues distinguish Knickerbocker PlasticCo, 132 NLRB 1209, 1215 (1961), relied on by thejudge, as involving claimants who voluntarily quittheir interim employment However, from a policyperspective, the offset formula set forth in Knicker-bocker Plastic is equally applicable to a claimantsuch as Clement, who has been discharged forgross misconduct from interim employment It iswell settled that discnmmatees must make reasona-ble efforts to mitigate backpay liability by seekingsuitable interim employment Associated Grocers,295 NLRB 806, 810 (1989) (citing NLRB v ArduinzMfg Corp, 394 F 2d 420, 423 (1st Cir 1968)) Inorder to give effect to this requirement, I believethat a discnmmatee must exercise reasonable dili-gence in retaining substantially equivalent interimemployment by acting reasonably and responsiblyin accordance with employer rules and instructionsThis principle is based on the premise that to re-quire a respondent to pay for the misconduct of adiscnminatee in subsequent employment would notbe consistent with the make-whole objective of thebackpay remedy Brady v Thurston Motor Lines,753 F 2d 1269, 1277 (4th Cir 1985) 2 I wouldtherefore apply the offset formula of KnickerbockerPlastic, above, in cases involving willful losses ofinterim employment, including both unjustified vol-untary resignations and discharges for gross mis-conduct See Brady v Thurston, above at 1279 3Accordingly, in this case I would apply the offsetformula after Clement's discharge from Aurora,and I dissent from my colleagues' failure to do sohere 42 Brady v Thurston was a backpay proceeding involving claimants whowere unlawfully discharged under Title VII of the Civil Rights Act of1964, 42 U S C • 2000e et seq The court held, Inter aim, that the actionof the claimants in violating their interim employers' rules to the extentthat they were justifiably discharged amounted to a lack of reasonablediligence in maintaining interim employment that warranted the tolling ofthe backpay period 753 F 2d at 1279Significantly, in discussing the award of backpay in Title VII cases, thecourt noted, citing Albermark Paper Co v Moody, 422 U S 405, 419(1975), that the backpay provisions of Title VII were expressly modeledon the backpay provisions of the National Labor Relations Act, each ofwhich was designed to fulfill the make whole" purpose of their respec-tive acts 753 F 2d at 12733 See Associated Grocers, above, at 806 2 fn 1, in which the Board ap-plied the offset formula set forth in Knickerbocker Plastic, above, to discn-mmatee Anderson, who was discharged from interim employment withthe respondent4 Because my position that Clement Incurred a willful loss of earningsis not the majority view, I find It unnecessary to pass on the GeneralCounsel's alternate contention of whether, under Knickerbocker Plastic,above, the offset of Clement's projected earnings from Aurora shouldcontinue after Clement quit his job at Dewey Freight System, IncJoyce Ann Sieser, Esq , for the General CounselPeter Reed Corbin, Esq (Corbin & Dickinson), of Jackson-ville, Florida, for the RespondentJeff Myer, Esq (Dedarvalho & Myer), of Milwaukee, Wis-consin, for the Charging PartySUPPLEMENTAL DECISIONDONALD R HOLLEY, Administrative Law Judge OnFebruary 5, 1987, the National Labor Relations Boardissued its Decision and Order in this case (282 NLRB1060) adopting the recommended order of the adminis-trative law judge which required, inter aim, that P*I*ENationwide, Inc (Respondent) make whole Patrick NClement for any loss of earnings and benefits that hemay have suffered as a result of his unlawful terminationon October 9, 1983On December 22, 1987, the Acting Regional Directorfor Region 30 issued a backpay specification alleging thatcertain amounts of net backpay were due to the nameddiscnmmatee Thereafter, Respondent filed an answer tothe backpay specification which contained general deni-als of numbered paragraphs of the backpay specificationand several affirmative defensesA hearing was held in this backpay proceeding in Mil-waukee, Wisconsin, on April 21, 1988 At the com-mencement of the hearing, General Counsel amended thebackpay specification to allege that Respondent owed$11,630, plus interest accrued to date of payment, to theCentral States Pension Fund as set forth in Appendix(A)(1) to the backpay specification 1On the entire record, my observation of the demeanorof the witnesses who appeared to give testimony, andafter consideration of the postheanng briefs filed by theparties, I make the followingI ISSUESThe main issues to be resolved areA Whether the formula utilized by General Counsel isreasonableB Whether Clement exercised due diligence in seekingand retaining interim employmentC Whether Clement should be deemed to have been aparticipant in Respondent's employee stock investmentplan during the period October 1985 through July 8,1987II THE FORMULAGeneral Counsel computed the gross backpay due dm-cnminatee Clement by utilizing the earnings of Respond-ent driver R Eaton during the backpay period Eatonwas the driver immediately below Clement in seniorityRespondent agrees the formula should be based on theearnings of a representative employee or a group of em-ployees In its answer to the backpay specification it al-leged that if the earnings of a single employee are to beutilized, the representative employee should be JKrause, the driver directly above Clement in order of se-niority It pleaded, in the alternative, that an unspecifiedI See 0 C Exh 2 P*I*E NATIONWIDE457group of its drivers should be used to obtain an estimateof the earnings Clement may have experienced duringthe backpay periodThe Region's compliance supervisor, Cecil Sutphen,testified the only information supplied by Respondent tothe Region during the compliance interrogation was averbal assertion that employee R Eaton earned $133,052during the backpay period and driver J Krause earned$95,247 during the same period Sutphen testified Re-spondent failed to produce any payroll records whichwould reveal the earnings of other employees during thebackpay period Sutphen further indicated that the earn-ings of employee R Eaton, rather than those of employ-ee J Krause, were used to compute the gross backpaydue Clement because discrimmatee Clement and his legalcounsel, Jeff Myer, informed him that information re-layed from active Respondent drivers indicated driver JKrause was not conscientious about taking runs, and hehad a history of absenteeismDiscussion and AnalysisIt is well settled that the finding of an unfair laborpractice is presumptive proof that some backpay is owed,NLRB v Mastro Plastics Corp, 354 F 2d 170, 178 (2d Or1965), cert denied 384 U S 972 (1966), and that in abackpay proceeding the sole burden on the GeneralCounsel is to show the gross amounts of backpay due•the amount the employees would have received but forthe employer's illegal conduct Virginia Electric Co vNLRB, 319 U S 533, 544 (1984) Once that is estab-lished, "the burden is upon the employer to establishfacts that would mitigate that liability" NLRB v Brown& Root, 311 F 2d 447, 454 (8th Cir 1963) Any formulawhich approximates what discnminatees would haveearned had they not been discriminated against is accept-able if it is not unreasonable or arbitrary in the circum-stances Finally, it is well established that any uncertain-ty in the evidence is to be resolved against a respondentas wrongdoer Miami Coca-Cola Bottling Co, 360 F 2d569, 576 (5th Cir 1966), Southern Household Products,203 NLRB 881 (1973)Respondent contends, in effect, that General Counsel'sselection of R Eaton as a representative employee,rather than J Krause or a group of its drivers, was un-reasonable and unwarranted I reject the contention forseveral reasonsInspection of the pleadings in this case reveals thatwhile Respondent contends Krause or a group of itsdriver should be utilized to approximate the gross back-pay due Clement, Respondent failed when answering thebackpay specification to set forth in detail its position"furnishing the appropriate supporting figures" as re-quired by Section 102 54(b) of the Board's Rules andRegulations 2 Moreover, the record reveals that while a2 Sec 102 54(b) of the Board's Rules and Regulations provides, in rele-vant partAs to all matters within the knowledge of the respondent, includingbut not limited to the various factors entering into the computationof gross backpay, a general denial shall not suffice As to such mat-ters, if the respondent disputes either the accuracy of the figures inthe specification or the premises on which they are based, he shallspecifically state the basis for his disagreement, setting forth in detailRespondent representative orally advised the RegionalOffice that R Eaton and J Krause earned certain sumsduring the backpay period, Respondent failed to provideGeneral Counsel with any payroll records during thecompliance investigation or during the hearing whichwas held in this proceeding In the circumstances de-scribed, General Counsel's choice of R Eaton as a repre-sentative employee certainly appears to have been rea-sonableAssuming, arguendo, Respondent's failure to pleadwith the requisite specificity and its failure to producepayroll records did not preclude it from contending thatKrause rather than Eaton- should have been the repre-sentative employee whose earnings were utilized toarrive at the gross backpay due Clement,3 I note therecord fails to reveal the precise amount of earnings ex-perienced by employee Krause during the backpayperiod Thus, the record reveals that in October 1985,Respondent instituted an employee stock option planwhich was, in essence, a plan which contemplated thatparticipating employees would accept a reduction intheir wages and accept Respondent common stock inreturn It is uncontroverted that employee Krause par-ticipated in the described plan, but the record fails toreveal the extent of his participation Indeed, while Re-spondent witness Larry Scarbrough testified wages fore-gone by Krause due to his participation in the stockoption plan were not included in the Krause earnings in-formation supplied to the Regional Office, the witnessappeared to be uncertain with respect to whether theamount was included or had been deducted from themonetary figure supplied Significantly, it is uncontro-verted that Eaton did not participate in the stock optionplan, and the record reveals Clement chose not to par-ticipate in it when he was reinstated by Respondent, thusending his backpay periodIn sum, the record reveals Respondent admitted thatdriver R Eaton earned $133,052 during the backpayperiod, and it is clear that Eaton was the employee im-mediately below Clement on Respondent's seniority listAs the record fails to reveal the earnings of Krause orany other driver during the backpay period, GeneralCounsel justifiably used Eaton as a representative em-ployee when attempting to estimate Clement's probableearnings during the backpay period Accordingly, I findGeneral Counsel acted reasonably in the circumstances,and I conclude the formula utilized to compute the grossbackpay due Clement was reasonable and properIII THE DISCRIMINATEE'S WORK HISTORY AND JOBSEARCH EFFORTSAfter he was terminated by Respondent on October19, 1983, Clement was unemployed until he obtained em-ployment with Barry Ernst Trucking the first week ofApril 1984 During his initial period of unemployment,he registered for unemployment benefits with the Stateof Wisconsin and began receiving benefits on or abouthis position as to the applicable premises and furnishing the appropri-ate supporting figures3 Obviously an unnamed group of drivers could not have been used asneither their names nor their earnings were provided 458DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDNovember 12, 1983 The discnminatee testified he wasrequired to satisfy the state agency he was seeking workeach week to qualify for benefits, and he received bene-fits until he was hired by Barry Ernst Trucking Addi-tionally, the employee indicated he had retained newspa-per ads for drivers he had responded to, and that he hadnoted job search efforts on a calendar and in notes whichwere furnished to the Regional Office during the compli-ance investigation Those documents treating the years1983 and 1984 were placed in the record as GeneralCounsel's Exhibits 8, 9, and 10 Summarized, they revealthat Clement began his search for employment by re-sponding to 12 ads for truckdnvers which appeared inthe Milwaukee Journal in November 1983, and thatduring the period extending from November 1983 toearly April 1984, the discnminatee sought employmentby contacting approximately 40 companiesOn May 29 or 30, 1984, Clement's employment withBarry Ernst Trucking was terminated The employee in-dicated he was fired by Barry Ernst because he failed,after delivering a crane to Texas, to pick up a returnload in Louisiana before returning to Milwaukee Clem-ent explained that he had been dispatched to Texas im-mediately prior to a holiday weekend and was scheduledto return before the weekend, but he was delayed a dayin arriving at the Texas location because the old truck hewas driving broke down According to Clement, thebreakdown prevented him from picking up the Louisianaload before workmen there left for the 3-day weekend,and he telephoned his wife before deciding whether hewould remain in the South over the weekend He claimshis wife informed him he had received a letter from theBoard attorney scheduled to try the underlying unfairlabor practice case, and that attorney desired to meetwith him the day before the scheduled trial to discuss thecase with him 4 Clement claimed he had to choose be-tween meeting with the attorney or picking up the Lou-isiana load after the holiday weekend, and he chose toreturn to Milwaukee without the return load The discn-minatee admitted his conduct gave Ernst cause to dis-charge himAfter he was terminated by Barry Ernst Trucking,Clement was unemployed until he was employed byYellow Freight System, Inc in July 1984 While he wasunemployed during the month of June, he responded toapproximately 30 newspaper ads for truckdnvers 5 Afterapproximately a month, Clement was terminated duringhis probationary period by Yellow Freight He obtainedemployment shortly thereafter with Manpower Tempo-rary Services, where he remained until October 1984From October 1984 until March 1985, the discrimmateewas unemployed During that period he satisfied theState of Wisconsin he was seeking work and was award-ed unemployment benefits The record reveals he re-sponded to numerous newspaper ads for drivers duringthe period, and the 1985 calendar he maintained reveals4 Clement was the Charging Party in the underlying unfair labor prac-tice case The original hearing was scheduled to begin May 31, 1984 Thedecision in the case reveals Clement, the Company, and the Union en-tered a settlement agreement on May 31, 1984, whereby it was agreed thecase would be submitted to arbitration (282 NLRB at 1062)a See G C Exh 10he contacted approximately 40 employers concerningemployment before he commenced work for Aurora FastFreight on March 29, 1985On July 11, 1985, Clement was terminated by Aurora(Hartmann Freight Lines) The body of the letter of ter-mination, which was signed by the president of the cor-poration, is as follows 6On July 10, 1985, you were instructed to returnto Milwaukee with Tractor Number 3 You refusedto take that tractor and proceeded to take a tractorthat you knew had mechanical problems On thetrip back to Milwaukee you broke down for fivehours If you had returned with the tractor youwere instructed to take we would not have had thecost of the breakdown as well as the delay of thefreightWe cannot afford to have people not doing whatthey are instructed to do You are hereby dis-charged effective July 11, 1985During the period extending from July 11 to Novem-ber 6, 1985, Clement was unemployed The record re-veals the discnminatee responded to in excess of 25 adsfor drivers during the period, and his 1985 calendar re-veals he contacted approximately 17 companies, some onseveral occasions, seeking employment during the sametimespanOn November 6, 1985, Clement was employed by Alu-minum Industries as a driver He severed his employ-ment with that company on December 7, 1985, to accepta better paying job with Dewey Freight System, IncClement testified his job with Dewey involved movingmail from Milwaukee, Wisconsin, to Williamsburg, Iowa,and returning mail from Iowa to Milwaukee The runwas 582 miles round trip and was made 5 days a week,except during the Christmas season when it was run 7days a week Clement indicated he spent approximately11 hours making the run The discnminatee testified aDewey Freight supervisor instructed him to cease indi-cating the mileage if the run he was making was 582miles on January 14, 1986, because a truckdnver couldnot drive that many miles without a stopover 7 Clementtestified he quit his job with Dewey on August 23, 1986,because making the trip continuously subjected him to somuch stress and fatigue that he did not feel he couldsafely continue to drive the tripClement was unemployed from August 23, 1986, untilhe was reinstated by Respondent on July 9, 1987 Therecord reveals he sought continuously during the penoddescribed to obtain a position with the United StatesPostal Service Thus, the record reflects that he took ex-aminations for the following positions on the dates indi-cated maintenance helper-9/24/86, building equipmenthandler-1/21/87, and maintenance electrician-1/26/87He filed applications for the postal positions several6 See R Exh 6 Clement did not dispute the facts set forth in thisletter7 The employee indicated DOT regulations permit maximum continu-ous driving time of only 10 hours and observance of a 55 mile per hourspeed limit would result in less than 500 miles of driving in the allottedtime P*I*E NATIONWIDE459weeks in advance of the exams and filed a supplementalapplication on August 8, 1987 Additionally, the discn-minatee indicated he contacted the employers listed inGeneral Counsel's Exhibits 13 and 14 for the purpose ofseeking work during the period under discussion Thosedocuments reveal that after Clement took the PostalService test for mechanic helpers on September 24, hedocumented no search for employment in October 1986,but listed approximately 70 employees he contacted forthe purpose of seeking employment between November1986 and the end of June 1987Discussion and Conclusions'A The Search for EmploymentHere, Respondent sought, in main, by cross-examiningClement, to show that the discnmmatee did not exercisereasonable diligence in his search for interim employ-ment during his backpay period The applicable standardis one of reasonable diligence, not the highest diligenceArlington Hotel Co, 287 NLRB 851 (1987) The burdenon the discharged employee is not onerous, and does notmandate that the discnmmatee be successful in mitigatingdamages NLRB v Master Slack, 773 F 2d 77, 84 (6thCir 1985) In determining the reasonableness of theeffort, the discrimmatee's skills, experience, qualifica-tions, age, and labor conditions in the area are factors tobe considered Chem Fab Corp, 275 NLRB 21 (1985),Laredo Packing Co, 271 NLRB 553 (1983) In determin-ing whether an individual claimant made a reasonablesearch, the test is whether the record as a whole estab-lishes that the employee had efficaciously sought otheremployment during the entire backpay period SaginawAggregates, 198 NLRB 598 (1972), Nicky Chevrolet Sales,195 NLRB 395, 398-399 (1972)During his testimony, Clement claimed that he con-tacted approximately 2000 companies when seeking in-terim employment during his backpay period As indicat-ed, supra, he documented a very large number of thosecontacts Examination of the discnminatee's records es-tablishes that he had a number of applications for em-ployment pending at all times, and that his search foremployment during periods of unemployment was con-tinuous Significantly, many of the employee's job searchefforts produced employment for him during the back-pay period I am satisfied, and find, that the record as awhole establishes that Clement efficaciously sought otheremployment during the entire backpay periodB Willful Loss of EarningsRespondent contends in its brief that Clement incurredwillful loss of earnings by engaging in the conduct whichled to his termination by Barry Ernst Trucking andAurora Fast Freight, and by quitting his employment atDewey Freight Systems, IncThe Board has long held that if an employee obtainssubstantially equivalent interim employment, he or shemust prudently retain such employment or run the riskof having excluded from gross backpay the amount thatwould have been earned had such job been retainedKnickerbocker Plastic Co, 132 NLRB 1209, 1212-1216(1961), Gary Aircraft Corp, 211 NLRB 554, 557 (1974),Florida Steel Corp, 234 NLRB 1089, 1091-1092 (1978)The employer has the duty to establish willful loss ofearnings and any uncertainty is resolved against the em-ployer Big Three Industrial Gas, 263 NLRB 1189, 1197(1982), NLRB v Miami Coca-Cola Bottling Co, 360 F 2d569 (5th Cir 1966)Here, Respondent first claims that by failing to returnto Milwaukee by way of Louisiana, where he was topick up a return load, Clement willfully subjected him-self to discharge by Barry Ernst Trucking It is clear thatthe discnminatee incurred willful loss of earningsthrough the above-described conduct if the Ernst Truck-ing job was substantially equivalent to the position heheld at Respondent and he, in effect, quit foi personalreasons On the other hand, if the employee subjectedhimself to discharge for "compelling or justifiable" rea-sons, he did not incur willful loss of earnings Knicker-bocker Plastic Co, supraThe record clearly establishes that Clement, in effect,quit his job with Barry Ernst trucking so he could, as theCharging Party, participate in the first hearing in the un-derlying unfair labor practice case against RespondentRespondent's discrimination against the employee placedhim in a situation wherein he had to return to Milwaukeewithout the Louisiana load or forgo participation in theunfair labor practice proceeding I find he had a compel-ling and justifiable reason for pursuing the course heelected to pursueAccordingly, I find Respondent failed to establish thatClement Incurred willful loss of earnings by engaging inimproper conduct which resulted in his termination byBarry Ernst TruckingWith respect to the Aurora Fast Freight situation, therecord contains only Clement's admission that he wasterminated by Aurora and the letter authored by itspresident, which is quoted supra Clement was not askedto describe his version of the situation described in theletter, and no official of Aurora was produced to explainthe situation In the circumstances described, I concludeRespondent established, prima facie, that Clement wasterminated by Aurora because he engaged in insubordi-nate conduct As General Counsel failed to seek to rebutthe above-described testimony and evidence, I find Re-spondent has established that Clement engaged in mis-conduct which resulted in his termination by AuroraIn Knickerbocker Plastic Co, the Board indicated howthe backpay of a claimant who incurred willful loss ofearnings would be affected stating (at 1215)We further find that, as a result of such quitting,each of these claimants shall be deemed to haveearned for the remainder of the period for whicheach is awarded backpay the hourly wage beingearned at the time such quitting occurred There-fore, an offset computed on the appropriate rate perhour will be deducted as interim earnings from thegross backpay of each of these claimants Thisoffset shall be made applicable from the date of theunjustified quitting throughout the remainder of thebackpay period for each particular claimant In thisconnection, where the claimant has secured otheremployment during the time that the offset is appli- 460DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcable, and if, on a quarterly basis, she earned agreater amount than the offset, the offset will not beapplied, but the actual interim earnings will be de-ducted from gross backpay If she earned less thanthe offset at employment secured subsequent to thequitting, also on a quarterly basis, the amount of theoffset will be appliedRecently, in KSLM-AM (I KSD-FM, 275 NLRB 1342,1343 (1985), the Board reaffirmed the continuing offsetagainst gross backpay rule citing Knickerbocker PlasticGo, supraThe record reveals Clement worked for Aurora fromMarch 29 to July 11, 1985, a period of 15 weeks Dunngsuch employment he earned $6,106 02 Accordingly, theoffset to be applied to gross backpay subsequent to July11, 1985, is $407 per week and/or $5291 per quarterFinally, Respondent contends Clement incurred willfulloss of earnings when he quit his driving job withDewey Freight System, Inc As indicated, supra, therecord reveals that Dewey required Clement to violateDOT regulations by making an 11-hour trip 5 days aweek, while DOT regulations prohibit a truckdnverfrom driving continuously for more than 10 hours Icredit the discnnunatee's assertion that he quit his em-ployment at Dewey because he did not feel he couldsafely drive the run assigned him by Dewey According-ly, I find Respondent failed to prove the discnminateeincurred willful loss of earnings by quitting his employ-ment with DeweyIV THE EMPLOYEE STOCK OPTION PLANThrough the testimony of Larry Scarbrough, Re-spondent's line transportation manager, Respondent es-tablished that in October 1985, the Company institutedan employee stock option plan in an attempt to surviveeconomically A prospectus describing the plan wasplaced in the record as Respondent's Exhibit 9 General-ly described, the plan is one wherein participating em-ployees forgo 15 percent of their wages through Decem-ber 31, 1990, and the Company, in return, contributesstated percentages (up to 49 percent) of the Company'scommon stock to the plan Distribution of stock to theemployees is to occur at the end of December 1990Scarbrough testified that roughly 86 percent of Respond-ent's employees elected to participate in the stock optionplan It is undisputed that driver Krause participated inthe plan, but driver Eaton did not participate Clementelected not to particiapte when he was reinstated by Re-spondentRespondent contends that as 86 percent of its employ-ees elected to participate in the stock option plan, Ishould find Clement would have elected to participate ifhe had been employed by it in October 1985 It thus con-tends his gross backpay should be decreased by 15 per-cent during the period subsequent to institution of theplanConclusionsRespondent has cited no authority for its above-de-scribed contention While Clement chose not to path-ciapte in the stock option plan when he was reinstatedby Respondent on July 8, 1987, no one knows what theemployee would have chosen to do in October 1985The ambiguity must be resolved against Respondent BigThree Industrial Gas Go, supra, NLRB v Miami Coca-Cola Bottling Go, supra Accordingly, I find Respondentis not entitled to the offset against gross backpay whichit seeksV THE MEDICAL EXPENSES, TRAVEL EXPENSES, ANDPENSION FUND CONTRIBUTIONSGeneral Counsel claims the discnmmatee incurred$900 50 in medical expenses during the backpay penodwhich would have been covered by company insurancehad he been an active employee during such period Ad-ditionally, $14 59 is claimed for mileage expense incurredby the discnminatee when searching for interim employ-ment Finally, as indicated, supra, the backpay specifica-tion was amended at the commencement of the hearingto allege, in substance, that Respondent owes the Team-sters Central States Pension Fund contributions in theamount of $11,630, with interest accrued to date of pay-ment, representing contributions that would have beenmade on Clement's behalf had he been continuously em-ployed during the backpay period Respondent does notcontest the accuracy of the figures, nor does it contestthe contention that it owes the moneys indicated Ac-cordingly, I find counsel for General Counsel properlydeducted the described amounts due the discnmmateefor medical expenses and mileage expenses from his in-terim earnings during appropriate quarters as revealed byAppendix A to the backpay specification I further findthat Respondent is obligated to remit the sum of $11,630to the Central States Pension Fund 8For the reasons stated, I compute the net backpay duePatrick W Clement, excluding interest, is as followsQuarterNet Backpay4/83$7,678 061/849,176002/847,500 793/845,136744/847,798 701/858,971 252/853,802 233/8594,299 804/851•3,970 001/861,582 802/862,190 143/86"3,892 208 In the absence of testimony or evidence which would establish thatlate contributions are payable with interest and/or liquidated damages, Irefrain from finding Interest is due on said contributions9 $8,858 20 less 11 4 weeks offset at $40700 and/or $4,558 40'• $6,716 44 less offset $2,746 44 ($5,291†$2,544 56)' $4,872 10 less $979 90 ($5,291†$4,311 10) P*I*E NATIONWIDE4614/86123,948 061/87'4,l27952/87'3,88500$77,959.7212 89,239 06 less $5,291 00is $9,418 95 less $5,291 0014 $9,176 00 less $5,291 00Accordingly, I find the total backpay due Clement byRespondent is net backpay of $77,959 72, exclusive of in-terest, and the sum of $11,630, which is to be remitted byRespondent to the Teamsters Central States PensionFund[Recommended Order omitted from publication ]